Citation Nr: 1624136	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  10-43 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for the Veteran's service-connected posttraumatic stress disorder (PTSD) prior to August 21, 2015, and in excess of 70 percent thereafter.

2. Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from August 1987 to August 1991 and from May 1, 1992 to May 9, 1992.  His awards include the Combat Infantryman Badge. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Board remanded this matter in June 2015.  As there has been substantial compliance with the remand orders, the Board may proceed with a determination of the issues on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to a total rating based on individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to August 21, 2015 and thereafter, the Veteran's PTSD was productive of no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD, but no more, prior to August 21, 2015, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a rating in excess of 70 percent rating for PTSD from August 21, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under the applicable criteria, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.

VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As the Veteran's claim was originally certified to the Board in 2012 (prior to August 4, 2014), the DSM-5 is not applicable to this case. 

Effective August 4, 2014, VA also amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  

In a June 2009 rating decision, service connection was granted and a 30 percent disability rating assigned for PTSD, effective February 18, 2009.  In an August 2015 rating decision, the Veteran's PTSD disability rating was increased to 50 percent, effective February 18, 2009, and to 70 percent, effective August 21, 2015.  

A March 2009 VA treatment record shows complaints of intrusive, arousal and avoidance symptoms compounded by panic attacks at least two times a week.  The record also reflects a GAF score of 51.  

The Veteran was afforded an examination in May 2009, where he complained of nightmares, difficulty falling asleep, intrusive thoughts, irritability, outbursts of anger, hypervigilance, exaggerated startle response, intermittent difficulty concentrating, and a history of physical violence.  The Veteran reported that he attempted suicide with a pill overdose a few months prior.  He stated that this was his first suicide attempt.  He admitted having intermittent suicidal thoughts, but no active intent to harm himself.  

The Veteran is married to his second wife and has three children.  With regard to his occupation, the Veteran indicated that he works part-time as a public safety officer.  He reported that he has had a sporadic work history and has had conflicts with "people around him."  The VA examiner noted that the Veteran has become increasingly socially isolated; he completes his work and then spends time by himself.  When the Veteran is in a public setting, he becomes anxious and irritable.  

On mental status examination, the Veteran appeared sad.  He maintained poor eye contact.  Mile psychomotor retardation was noted.  Speech and thought processes were goal directed.  The Veteran was oriented in all spheres.  Memory function was good.  No memory deficit could be elicited.  His mood and affect was sad and anxious.  The Veteran was not acutely suicidal, homicidal, psychotic, manic, hypomanic, obsessive or compulsive.  The Veteran's fund of knowledge, abstracting ability and mathematical calculating ability were good.  His insight and judgment were also good.  It was noted that the Veteran is able to perform all activities of daily living and daily hygiene.  

The diagnosis was PTSD, alcohol dependence, and cannabis dependence.  The examiner assigned a GAF score of 50.  The examiner noted that the Veteran is capable of working; however, he needs to work in relative isolation in a non-stressful job.  

In a June 2009 notice of disagreement (NOD), the Veteran reported hallucinations and suicidal thoughts.  In the Veteran's November 2010 substantive appeal, the Veteran indicated that he has suicidal thoughts daily.  

VA treatment records from July 2010 to March 2014 show no complaints of suicidal or homicidal ideation.  GAF scores from this period range from 50 to 55.  

Pursuant to the Board remand, the Veteran was afforded another VA examination in August 2015.  It was noted that the Veteran suffers from depressed mood, anxiety, suspiciousness, chronic sleep impairment, impaired judgment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work life setting, inability to establish and maintain effective relationships, suicidal ideation, impaired impulse control, such as unprovoked irritability with periods of violence.  In addition the VA examiner noted that the Veteran exhibits cravings for intoxicants, and continued use of such despite adverse consequences.  

The Veteran reported that he remains married to his second wife for 8 years.  He indicated that he has a strained relationship with his wife.  He stated that they argue a lot and that his wife is considering separation.  The Veteran has an 8 year old son.  He described his relationship with his son as a "good."  He also has a 19 and 28 year old.  His eldest child is incarcerated and contact is minimal.  However, he stated that he does spend time with his middle child when the child is available for visits.  The Veteran reported having a close relationship with both parents prior to their death.  He has six siblings.  He described his relationship with his siblings as "ok" and indicated that they remain in regular contact. 

The Veteran stated that he does not have any friends and he depends on his wife for social support.  The VA examiner noted that the Veteran appears to be quite isolated and avoids crowds and social activities.  The Veteran largely pursues solitary and isolative interests.  In his leisure time, he watches television and completes household chores.  

The Veteran indicated that he is presently employed on a part-time basis as a security officer.  He reported that he works daily for approximately four hours a day, five days a week.  He indicated that his job is "ok."  He performs well, and has not received negative feedback from his supervisors.  However, he stated that his difficulties with anger and irritability have precluded him from seeking full- time employment.  

With regard to his legal history, the Veteran reported that he was arrested twice; once for domestic violence, in 2010, and once for criminal trespassing, in 2012.  The Veteran indicated that conflicts with his wife have escalated to violence on at least four different occasions.  The Veteran also stated that he has had verbal altercations with family members.  

On mental status examination, the Veteran was casually dressed and appropriately groomed.  He was in poor spirits throughout the assessment, and presented with a sad dysthymic affect.  His social skills were fair, but he avoided eye contact.  He was fully oriented to all spheres.  He completed multi-step commands without noticeable difficulty, and correctly followed the examiner's instructions.  His attention span was below-average quality.  His speech was normal in tone and lightly slowed in rate.  Symptoms of formal thought disorder were absent, and there was no evidence of tangentiality, confusion, or illogical thought content.  The Veteran denied hallucinations and suicidal ideation or intent.  However, he reported having thoughts of self-harm spontaneously occurring several times per week. 

He was diagnosed with PTSD, alcohol use and cannabis use.  The examiner opined that the Veteran's PTSD results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and or mood.  The examiner noted that all of the Veteran's diagnosed conditions are active and comingled with mutually exacerbating effects.  However, the examiner noted that PTSD is considered the primary diagnosis and is responsible for the larger portion of impairment in day to day functioning.  

After a review of all the evidence, the Board finds that the Veteran is entitled to a 70 percent rating, and no higher, prior to August 21, 2015.  Affording the Veteran the benefit of the doubt, the Board finds that throughout this period, the Veteran demonstrated a symptomatology consistent with the schedular criteria of a 70 percent disability rating.  The Veteran consistently admitted to having suicidal ideation.  At the May 2009 examination, the Veteran reported that he has intermittent suicidal thoughts and attempted suicide with a pill overdose a few months prior.  In his June 2009 notice of disagreement (NOD), the Veteran complained of hallucinations and suicidal thoughts.  Also, in his November 2010 substantive appeal, the Veteran stated that he has suicidal thoughts daily.  The evidence also shows that the Veteran has been unable to establish and maintain effective relationships.  The May 2009 examiner noted that the Veteran has become increasingly socially isolated, where he completes his work and then spends time by himself.  It was also noted that the Veteran becomes anxious and irritable in a public setting.  Based on the foregoing, the Board finds that the Veteran is entitled to a 70 percent rating prior to August 21, 2015.

The Veteran, however, does not demonstrate symptomatology associated with the schedular criteria required for the next higher 100 percent disability rating for any time during the appeal period.  The evidence does not show that the Veteran exhibited gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Throughout this period, the evidence does not show that the Veteran's symptoms result in total occupational and social impairment.  At the August 2015 VA examination, the Veteran indicated that he has a "good" relationship with his 8 year old son and an "ok" relationship with his siblings.  The Veteran also stated that he spends time with his middle child when that child is available for visits.  On his mental status examination, the Veteran was fully oriented to all spheres.  His speech was normal in tone.  There was no evidence of formal thought disorder, tangentiality, confusion, or illogical thought content.  The Veteran also denied hallucinations and suicidal ideation or intent.  Moreover, the VA examiner opined that the Veteran's PTSD results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and or mood.  Given the lack of symptoms or manifestations consistent with a 100 percent level of impairment, the Board finds that a rating in excess of 70 percent is not warranted for any time period on appeal.

The Board has also considered the Veteran's lay statements that his PTSD is worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected psychiatric disability.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a disability rating of 70 percent for the Veteran's PTSD prior to August 21, 2015 is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a disability rating in excess of 70 percent for the Veteran's PTSD from August 21, 2015 is denied.


REMAND

At the August 2015 VA examination, the Veteran reported that he is presently employed on a part-time basis as a security officer.  He indicated that his difficulties with anger and irritability have precluded him from seeking full time employment.  Given those assertions and the decision within to grant a 70 percent rating for the entire appeal period, the Board finds that this statement reasonably raises the issue of TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, an opinion addressing the Veteran's functional impairment and employability should be obtained on remand.  On remand, the RO should also comply with the duties to notify and assist in connection with the TDIU claim.

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran appropriate notice in connection with the claim for TDIU.  The Veteran should be requested to complete an Application for Increased Compensation based on Unemployability (VA Form 21-8940).

2. After any applicable development is completed, obtain an opinion regarding whether the Veteran's service-connected disabilities have affected his ability to work by assessing his occupational impairment, if any.  The claims folder and copies of all pertinent records should be made available to the examiner for review. Specifically, the examiner is asked to comment as to the functional impairment or limitations imposed by each of the Veteran's service-connected disabilities (PTSD, hemorrhoids, chondromalacia patella, tinnitus, right index finger fracture, right knee chondromalacia, pseudofolliculitis barbae, bilateral hearing loss, right knee limitation of extension, degenerative arthritis of the lumbar spine).

In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


